Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
3.        The formal drawings filed on 2/3/2021 have been approved by the examiner.	

Allowable Subject Matter
4. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or discloses a heat radiating member bonded to the second face of the semiconductor substrate with the electrically conductive adhesive. A filing member with which the through hole is filled, the filing member being lower in coefficient of thermal expansion than the electrically conductive adhesive in claims 1 and 7.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.






AC/July 15, 2022 						/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897